Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Invention
The amendment received January 5, 2022 has been entered and carefully considered; as a result, claims 1-4, 6-11, 13-18 & 20 are pending in the application.

After careful considerations & searches of the amended recited claimed invention, for the sake of simplicity, the examiner will refer the claimed terms: predefined minimum free storage capacity=(A); predefined maximum free storage capacity=(B); predefined minimum total storage capacity=(C); and a predefined maximum total storage capacity=(D) for the following discussions.
After carefully reviewing of the newly amended claims, the examiner notes that the recited claimed invention now amended to perform “wherein” clause recitations are performed “via the computing device”; however, the gist of the claimed invention appears to be performing determining operation/function using calculations or determinations by linear/logarithmic function based upon a ratio of the difference between A, B, C & D; however, no clear details as to where & how the computing device provided or performed the predefining of (e.g., via the computing system) the A, B, C & D (i.e., predefined values/variables for calculations) for the linear/logarithmic function; therefore, the clear metes and bounds of the recited claimed invention (i.e., how the predefined values are provided for the calculations for the exit mode) cannot be 

Response to Arguments
Applicant's arguments filed 1-5-2022 have been fully considered but they are not persuasive.  The examiner notes that, due to the numerous unclarities of the recited claimed invention, the applicant’s arguments are not clearly supported by the recited claimed invention; moreover, the examiner further modified the following rejections & discussions to better address the applicant’s remark, in response to the above amendment received 1-5-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-11, 13-18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1;
 In line 9, it is unclear, unstated and un-supported as to whether the “computing system” performs/provides/determines the “predefined minimum free storage capacity” & the “predefined maximum free storage capacity” (if so, how does the predefining function performed by the computing device & if not, who or what provides the predefining function?).
In lines 13-16, it is unclear & unsupported as to how the “linear function” are utilized to perform the “determining” function in the context of the claimed invention.  More specifically, the “linear function” is commonly known/defined as “a function that has either one or two variables without exponents; it is a function that graphs to the straight line”; therefore, it is unclear as to who or what supports/provides the “variables” and/or “constant” of the linear function (i.e., “a predefined minimum free storage capacity, “a predefined maximum free storage capacity”, “the total storage capacity”, “predefined minimum total storage capacity” & “predefined maximum total storage capacity”).
In lines 14-16, the phrase “a ratio of difference between the predefined minimum free storage capacity and the predefined maximum free storage capacity and the difference between a predefined minimum total storage capacity and a predefined maximum total storage capacity” [emphasis added] are unclear and indefinite, in the context of the recited claimed invention, as to who or what supports & provides the underlined constants/variables; moreover, the phrase “a ratio of difference between the predefined minimum free storage capacity and the predefined maximum free storage capacity and the difference between a predefined minimum total storage capacity and a predefined maximum total storage capacity” [emphasis added] lacks functional antecedent basis (i.e., who or what provides the functions of predefining?). 
In claims 6, 13 and 20, it is unclear & unsupported as to how the “logarithmic function” are utilized to perform the “determining” function in the context of the claimed invention.  More specifically, the “logarithmic function” is commonly known/defined as “inverse function to exponentiation; therefore, it is unclear as to who or what supports/provides the “variables” and/or “constant” of the logarithmic function (i.e., A, B, C and D).  In addition, it is unclear and unstated as to how the logarithmic function is supported, utilized and/or substituted for the determination of the claimed “exiting” function.
In claims 8 & 15 the unclarities of the claim 1 are similarly applied; in addition, the phrase “the computing device” lacks proper and clear antecedent basis

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-11, 13-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0168634 A1).
The examiner relies on the entire teachings of the Morishita reference for this rejection; the applicant should carefully consider the enter teachings of the Morishita reference before considering the examiner’s discussion of the following art rejection with the teachings of the Morishita reference to better understand the examiner’s position of the Broadest Reasonable Interpretation applied to the recited claimed.  The examiner notes that the teachings of the figure numbers have many corresponding description sections throughout the Morishita reference; therefore, it is very important to read in its entirety of the corresponding description sections.
As best understood by the examiner, due to the numerous unclarities of the recited claimed invention & the Broadest Reasonable Interpretations applied to the recited claimed invention, the claimed values of A, B, C & D are predefined & simply given/introduced to the claimed invention for determination/calculations, without clearly providing who, what & how is providing such values of A, B, C, D; therefore, the clear metes and bounds of the recited claimed invention cannot be properly determined.
For the above reasons, the examiner believes the Morishita reference teaches a system/method that are functionally equivalent to the claimed invention as follows:
Claims1-4, 6-11, 13-18 & 20 
Teachings of the Morishita reference figures with descriptions
1. A computer-implemented method, executed on a computing device, comprising: 
Teachings of figure 15 executed on a system of figures 1-2 as accompanied by the corresponding descriptions; see also the paragraph 118
determining, via a computing device, whether storage space usage on a storage system has reached a predefined threshold of a total storage capacity of the storage system; 
Teachings of figures 3-12 & 15 as also accompanied by the corresponding descriptions; more specifically, figure 15, (1100) further teaches the above recitations
Initiating, via the computing device, an out-of-space mode on the storage system in response to determining that the storage space usage has reached the predefined threshold of the total storage capacity of the storage system; and 
Teachings of figures 3-12 & 15 as also accompanied by the corresponding descriptions; more specifically, figure 15, (1100) & (1101) further teaches the above recitations
determining, via the computing device, an amount of free storage capacity for exiting the out-of-space mode based upon, at least in part, a predefined minimum free storage capacity, a predefined maximum free storage capacity, and the total storage capacity of the storage system.  
Teachings of figures 14-17 as also accompanied by the corresponding descriptions; more specifically, the paragraph 118-135, with the figure 15, (1107) to the figure 14 (1003-007) to the figure 16 (1200-1203) further teaches the above recitations
wherein determining the amount of free storage capacity for exiting the out-of-space mode includes determining, via the computing device, the amount of free storage capacity for exiting the out-of-space mode as a linear function of based upon a ratio of the difference between the A and the B and the C and D
Teachings of figures 4 & 6, the values of (61 & 62) teach the claimed functions with the A, B, C & D; and also the teachings of figure 14-17 & the paragraph 119; where it teaches “it is judged whether (total pool capacity+required pool capacity)>= (total capacity of the logical partition x storage capacity occupancy threshold (upper limit)) and(total pool capacity+required pool capacity)>= total pool capacity threshold (upper limit)” & the paragraph 151 where it teaches “sum of the total pool group capacity (A) is obtained for a pool group which has the same pool group attribute as a target pool group, and it is judged that, for example whether {((A)+(B)))/total pool capacity}x100>= (C) is 

2. The computer-implemented method of claim 1, wherein determining whether the storage space usage on the storage system has reached the predefined threshold of the total capacity of the storage system includes determining, via the computing device, the storage space usage at one or more time intervals based upon, at least in part, a previously determined storage space usage.  
In addition to the teachings of the parent claims, the teachings of figure 4 & the paragraph 81

3. The computer-implemented method of claim 1, wherein initiating the out-of-space mode on the storage system includes processing, via the computing device, one or more read requests on the storage system.  
In addition to the teachings of the parent claims, the teachings of figure 4 & the paragraph 64

4. The computer-implemented method of claim 1, wherein initiating the out-of-space mode on the storage system includes rejecting, via the computing device, one or more write requests received for the storage system.  
In addition to the teachings of the parent claims, the teachings of figure 14-17 & the paragraph 135; where it teaches not “normal”; in other words, when system is in not “normal” rejecting write or any requests are common knowledge in the art, especially where the memory lacks space to write data. This is also commonly practiced in the art of memory control system known in the art (e.g., see one of the cited reference Okada et al. (US 2007/0011361)-ABSTRACT and more for such well-known and common practice in the art).  The examiner also takes official notice on the well-known teachings for these recitations

6. The computer-implemented method of claim 1, wherein determining the amount of free storage capacity for exiting the out-of-space mode includes determining, via the computing device, the amount of free storage capacity for exiting the out-of-space mode as a logarithmic function of the total storage capacity of the storage system based upon, at least in part the A, the B, a C, and a D
Teachings of figures 4 & 6, the values of (61 & 62) teach the claimed functions with the A, B, C & D; and also the teachings of figure 14-17 & the paragraph 119; where it teaches “it is judged whether (total pool capacity+required pool capacity)>= (total capacity of the logical partition x storage capacity occupancy threshold (upper limit)) and(total pool capacity+required pool 

7. The computer-implemented method of claim 1, further comprising: determining, via the computing device, whether the storage system has at least the amount of free storage capacity for exiting the out-of-space mode; and exiting, via the computing device, the out-of-space mode in response to determining that the storage system has at least the amount of free storage capacity for exiting the out-of-space mode.  
Teachings of figures 4 & 6, the values of (61 & 62) teach the claimed functions with the A, B, C & D; and also the teachings of figure 14-17 & the paragraph 119; where it teaches “it is judged whether (total pool capacity+required pool capacity)>= (total capacity of the logical partition x storage capacity occupancy threshold (upper limit)) and(total pool capacity+required pool capacity)>= total pool capacity threshold (upper limit)” & the paragraph 151 where it teaches “sum of the total pool group capacity (A) is obtained for a pool group which has the same pool group attribute as a target pool group, and it is judged that, for example whether {((A)+(B)))/total pool capacity}x100>= (C) is established for required capacity (B) and the pool occupancy threshold (upper limit) of the function in the pool use requirements 65 (C)”; the examiner also notes that a specific calculations are application specific/dependent; therefore, one of ordinary skill in the art can apply different but similar functionally equivalent function or calculations in the art

8. A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
Teachings of figure 15 executed on a system of figures 1-2 as accompanied by the corresponding descriptions; see also the paragraph 118
determining, via the computing device, whether storage space usage on a storage system has reached a predefined threshold of a total storage capacity of the storage system; 
Teachings of figures 3-12 & 15 as also accompanied by the corresponding descriptions; more specifically, figure 15, (1100) further teaches the above recitations
initiating, via the computing device, an out-of-space mode on the storage system in response to determining that the storage space usage has reached the predefined threshold of the total storage capacity of the storage system; and 
Teachings of figures 3-12 & 15 as also accompanied by the corresponding descriptions; more specifically, figure 15, (1100) & (1101) further teaches the above recitations
determining, via the computing device, an amount of free storage capacity for exiting the out-of-space mode based upon, at least in part, a predefined minimum free storage capacity, a predefined maximum free storage capacity, and the total storage capacity of the storage system.  
Teachings of figures 14-17 as also accompanied by the corresponding descriptions; more specifically, the paragraph 118-135, with the figure 15, (1107) to the figure 14 (1003-007) to the figure 16 (1200-1203) further teaches the above recitations
wherein determining the amount of free storage capacity for exiting the out-of-space mode includes determining, via the computing device, the amount of free storage capacity for exiting the out-of-space mode as a linear function of based upon a ratio of the difference between the A and the B and the C and D
Teachings of figures 4 & 6, the values of (61 & 62) teach the claimed functions with the A, B, C & D; and also the teachings of figure 14-17 & the paragraph 119; where it teaches “it is judged whether (total pool capacity+required pool capacity)>= (total capacity of the logical partition x storage capacity occupancy threshold (upper limit)) and(total pool capacity+required pool capacity)>= total pool capacity threshold (upper limit)” & the paragraph 151 where it teaches “sum of the total pool group capacity (A) is obtained for a pool group which has the same pool group attribute as a target pool group, and it is judged that, for example whether {((A)+(B)))/total pool capacity}x100>= (C) is established for required capacity (B) and the pool occupancy threshold (upper limit) of the function in the pool use requirements 65 (C)”; the examiner also notes that a specific calculations are application specific/dependent; therefore, one of ordinary skill in the art can apply different but similar functionally equivalent function or calculations in the art

9. The computer program product of claim 8, wherein determining whether the storage space usage on the storage system has reached the predefined threshold of the total capacity of the storage system includes determining, via the computing device, the storage space usage at one or more time intervals based upon, at least in part, a previously determined storage space usage.  
In addition to the teachings of the parent claims, the teachings of figure 4 & the paragraph 81

10. The computer program product of claim 8, wherein initiating the out-of-space mode on the storage system includes processing, via the computing device, one or more read requests on the storage system.  
In addition to the teachings of the parent claims, the teachings of figure 4 & the paragraph 64

11. The computer program product of claim 8, wherein initiating the out-of-space mode on the storage system includes rejecting, via the computing device, one or more write requests received for the storage system.  
In addition to the teachings of the parent claims, the teachings of figure 14-17 & the paragraph 135; where it teaches not “normal”; in other words, when system is in not “normal” rejecting write or any requests are common knowledge in the art, especially where the memory lacks space to write data. This is also commonly practiced in the art of memory control system known in the art (e.g., see one of the cited reference Okada et al. (US 2007/0011361)-ABSTRACT and more for such well-known and common practice in the art).  The examiner also takes official notice on the well-known teachings for these recitations

13. The computer program product of claim 8, wherein determining the amount of free storage capacity for exiting the out-of-space mode includes determining, via the computing device, the amount of free storage capacity for exiting the out-of-space mode as a logarithmic function of the total storage capacity of the storage system based upon, at least in part, the A, the B, a C, and a D.
Teachings of figures 4 & 6, the values of (61 & 62) teach the claimed functions with the A, B, C & D; and also the teachings of figure 14-17 & the paragraph 119; where it teaches “it is judged whether (total pool capacity+required pool capacity)>= (total capacity of the logical partition x storage capacity occupancy threshold (upper limit)) and(total pool capacity+required pool capacity)>= total pool capacity threshold (upper limit)” & the paragraph 151 where it teaches “sum of the total pool group capacity (A) is obtained for a pool group which has the same pool group attribute as a target pool group, and it is judged that, for example whether {((A)+(B)))/total pool capacity}x100>= (C) is established for required capacity (B) and the pool occupancy threshold (upper limit) of the function in the pool use requirements 65 (C)”; the examiner also notes that a specific calculations are application specific/dependent; therefore, one of ordinary skill in the art can apply different but similar functionally equivalent function or calculations in the art

14. The computer program product of claim 8, wherein the operations further comprise: determining, via the computing device, whether the storage system has at least the 
Teachings of figures 4 & 6, the values of (61 & 62) teach the claimed functions with the A, B, C & D; and also the teachings of figure 14-17 & the paragraph 119; where it teaches “it is judged whether (total pool capacity+required pool capacity)>= (total capacity of the logical partition x storage capacity occupancy threshold (upper limit)) and(total pool capacity+required pool capacity)>= total pool capacity threshold (upper limit)” & the paragraph 151 where it teaches “sum of the total pool group capacity (A) is obtained for a pool group which has the same pool group attribute as a target pool group, and it is judged that, for example whether {((A)+(B)))/total pool capacity}x100>= (C) is established for required capacity (B) and the pool occupancy threshold (upper limit) of the function in the pool use requirements 65 (C)”; the examiner also notes that a specific calculations are application specific/dependent; therefore, one of ordinary skill in the art can apply different but similar functionally equivalent function or calculations in the art

15. A computing system comprising: a memory; and a processor configured to
 Teachings of figure 15 executed on a system of figures 1-2 as accompanied by the corresponding descriptions; see also the paragraph 118
determine whether storage space usage on a storage system has reached a predefined threshold of a total storage capacity of the storage system, 
Teachings of figures 3-12 & 15 as also accompanied by the corresponding descriptions; more specifically, figure 15, (1100) further teaches the above recitations
wherein the processor is further configured to initiating an out-of- space mode on the storage system, and 
Teachings of figures 3-12 & 15 as also accompanied by the corresponding descriptions; more specifically, figure 15, (1100) further teaches the above recitations
wherein the processor is further configured to determine an amount of free storage capacity for exiting the out-of-space mode based upon, at least in part, a predefined minimum free storage capacity, a predefined maximum free storage capacity, and the total storage capacity of the storage system,
Teachings of figures 14-17 as also accompanied by the corresponding descriptions; more specifically, the paragraph 118-135, with the figure 15, (1107) to the figure 14 (1003-007) to the figure 16 (1200-1203) further teaches the above recitations
wherein determining the amount of free storage capacity for exiting the out-of-space mode includes determining, via the computing device, the amount of free storage 
Teachings of figures 4 & 6, the values of (61 & 62) teach the claimed functions with the A, B, C & D; and also the teachings of figure 14-17 & the paragraph 119; where it teaches “it is judged whether (total pool capacity+required pool capacity)>= (total capacity of the logical partition x storage capacity occupancy threshold (upper limit)) and(total pool capacity+required pool capacity)>= total pool capacity threshold (upper limit)” & the paragraph 151 where it teaches “sum of the total pool group capacity (A) is obtained for a pool group which has the same pool group attribute as a target pool group, and it is judged that, for example whether {((A)+(B)))/total pool capacity}x100>= (C) is established for required capacity (B) and the pool occupancy threshold (upper limit) of the function in the pool use requirements 65 (C)”; the examiner also notes that a specific calculations are application specific/dependent; therefore, one of ordinary skill in the art can apply different but similar functionally equivalent function or calculations in the art

16. The computing system of claim 15, wherein determining whether the storage space usage on the storage system has reached the predefined threshold of the total capacity of the storage system includes determining, via the computing device, the storage space usage at one or more time intervals based upon, at least in part, a previously determined storage space usage.  
In addition to the teachings of the parent claims, the teachings of figure 4 & the paragraph 81

17. The computing system of claim 15, wherein initiating the out-of-space mode on the storage system includes processing, via the computing device, one or more read requests on the storage system.  
In addition to the teachings of the parent claims, the teachings of figure 4 & the paragraph 64

18. The computing system of claim 15, wherein initiating the out-of-space mode on the storage system includes rejecting, via the computing device, one or more write requests received for the storage system.  
In addition to the teachings of the parent claims, the teachings of figure 14-17 & the paragraph 135; where it teaches not “normal”; in other words, when system is in not “normal” rejecting write or any requests are common knowledge in the art, especially where the memory lacks space to write data. This is also commonly practiced in the art of memory control system known in the art (e.g., see one of the cited reference Okada et al. (US 2007/0011361)-ABSTRACT and more for such well-known and common practice in the art).  

20. The computing system of claim 15, wherein determining the amount of free storage capacity for exiting the out-of-space mode includes determining, via the computing device, the amount of free storage capacity for exiting the out-of-space mode as a logarithmic function of the total storage capacity of the storage system based upon, at least in part, the A, the B, a C, and a D.  
Teachings of figures 4 & 6, the values of (61 & 62) teach the claimed functions with the A, B, C & D; and also the teachings of figure 14-17 & the paragraph 119; where it teaches “it is judged whether (total pool capacity+required pool capacity)>= (total capacity of the logical partition x storage capacity occupancy threshold (upper limit)) and(total pool capacity+required pool capacity)>= total pool capacity threshold (upper limit)” & the paragraph 151 where it teaches “sum of the total pool group capacity (A) is obtained for a pool group which has the same pool group attribute as a target pool group, and it is judged that, for example whether {((A)+(B)))/total pool capacity}x100>= (C) is established for required capacity (B) and the pool occupancy threshold (upper limit) of the function in the pool use requirements 65 (C)”; the examiner also notes that a specific calculations are application specific/dependent; therefore, one of ordinary skill in the art can apply different but similar functionally equivalent function or calculations in the art

As can be seen from the above detailed teachings of the functionally equivalent system/method, the Morishita reference does not expressly, disclose or labels the limitations related to and regarding the “out-of-space mode” calculations or determinations; however, the functionally equivalent teachings of such not expressly labeled limitations related to and regarding the “out-of-space mode” determinations are taught by the Morishita reference, as can be seen from the above detailed teachings (i.e., the functionally equivalent teachings of figures 3-12 & 15 as also accompanied by the corresponding descriptions; more specifically, figure 15, (1100) & (1101) further teaches the above recitations, and further in figures 14-17 with accompanying descriptions; more specifically, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CHRISTOPHER B SHIN/           Primary Examiner, Art Unit 2181